United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 10, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40422
                         Summary Calendar



LESLIE IBSEN ROGGE,

                                    Petitioner-Appellant,

versus

ROBERT MILES, Warden,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                   USDC No. 1:03-CV-359-MAC-WCR
                       --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Leslie Ibsen Rogge, federal prisoner # 13915-004, appeals

the district court’s denial of his 28 U.S.C. § 2241 petition.

Ibsen challenged the determination by the Bureau of Prisons (BOP)

that he had escaped from incarceration, rather than being

inadvertently released, and therefore that he was not entitled to

credit for the 3884 days he was out of custody.   Rogge has not

established that the district court erred in determining that the

BOP properly found that Rogge had escaped and was not entitled to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40422
                                -2-

the credit.   See Royal v. Tombone, 141 F.3d 596, 599 (5th Cir.

1998); Phillips v. Dutton, 378 F.2d 898, 898 (5th Cir. 1967).

     Rogge also contends that the BOP denied him due process by

failing to give him notice and provide him with a hearing before

deciding not to award him the credit for the time he spent out of

custody.   Because Rogge failed to exhaust his administrative

remedies on this ground, he is not entitled to relief.    See

United States v. Wilson, 503 U.S. 329, 335-36 (1992).    Even if

Rogge had exhausted the claim, he has not demonstrated a due

process violation.   Cf. Wolff v. McDonnell, 418 U.S. 539, 557,

561 (1974); Malchi v. Thaler, 211 F.3d 953, 957-58 (5th Cir.

2000).   The judgment of the district court is thus AFFIRMED.